SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”) is made and
entered into as of March 15, 2006, by and between Rail Waste Holdings, LLC
(“RWH”), Christopher J. Davino (“Davino”) (RWH and Davino are collectively
referred to herein as “RWH Group”) and Chartwell International, Inc.
(“Chartwell”). The RWH Group and Chartwell are collectively referred to herein
as the “Parties.”

RECITALS

WHEREAS, Chartwell, the RWH Group and Starbank Group, LLC, a Delaware limited
liability company (“Starbank”) are parties to that certain Settlement Agreement
and Release dated as of March 15, 2006 (the “Settlement Agreement”);

WHEREAS, pursuant with the terms of the Settlement Agreement, Chartwell agreed
to pay Three Hundred and Eighty Five Thousand Dollars ($385,000.00) to Starbank
and Starbank agreed to execute and file a Stipulation of Discontinuance With
Prejudice with the Supreme Court of the State of New York, County of New York
regarding all claims brought by Starbank in connection with the action filed in
the Supreme Court, New York County, entitled Starbank Group, LLC v. Chartwell
International Inc., Imre Eszenyi, Rail Waste Holdings, LLC, E-Rail Logistics,
Inc., Andrew Kaufman, Christopher Davino and Richard Kessler, NY Co. Index No.
600223/06 (the “NY Litigation”);

WHEREAS, Chartwell and the RWH Group hereby agree that in consideration of
Chartwell settling the NY Litigation, the RWH Group shall transfer, assign and
consent to the cancellation of shares of common stock of Chartwell owned by the
RWH Group in the aggregate amount of 558,394 shares (the “Settlement Agreement
Payment”);

WHEREAS, the Parties desire to fully and finally resolve, settle, compromise,
and discharge any and all actual or potential claims and controversies between
them, regardless of whether such actual or potential claims are known or
unknown; and

THEREFORE the Parties agree as follows:

AGREEMENT

In consideration of the promises and mutual covenants, waivers, and releases
contained herein, it is hereby agreed by and between the Parties hereto as
follows:

1.            Chartwell shall pay to Starbank the total sum of Three Hundred and
Eighty Five Thousand Dollars ($385,000.00) to settle all claims by Starbank
under the N.Y. Litigation, including any and all claims against RWH and Davino,
respectively. Starbank’s receipt of the funds shall be conclusive evidence of
Chartwell meeting its obligations under this Agreement.

2.            Davino represents and warrants he is the owner of 258,394 shares
of common stock of Chartwell (“Davino Stock”), and in consideration for
Chartwell settling the N.Y. Litigation, Davino hereby agrees to transfer and
assign the Davino Stock free and clear of all liens and encumbrances to
Chartwell in order that Chartwell may cancel the Davino Stock. On or within

 

1



 


--------------------------------------------------------------------------------

 

one (1) day of the date first set forth above, Davino agrees to return the
original stock certificate no. 4348 representing the Davino Stock to Chartwell
and execute the Stock Power and Assignment attached hereto as Exhibit A to
effectuate such transfer and cancellation.

3.            RWH represents and warrants it has ownership rights to 300,000
shares of common stock of Chartwell (“RWH Stock”) subject to set-off pursuant to
that certain Agreement and Plan of Merger by and among Chartwell, E-Rail
Acquisition Corp., and E-Rail Logistics, Inc. dated as of September 8, 2005
(“Merger Agreement”). In consideration for Chartwell settling the N.Y.
Litigation and Chartwell’s right to set-off under Section 8.6 of the Merger
Agreement, RWH hereby agrees to transfer and assign the RWH Stock free and clear
of all liens and encumbrances to Chartwell in order that Chartwell may cancel
the RWH Stock. On or within one (1) day of the date first set forth above, RWH
agrees to execute the Stock Power and Assignment attached hereto as Exhibit A to
effectuate such transfer and cancellation and to take any necessary further
actions to meet its obligations herein.

4.            Chartwell acknowledges that RWH owns 239,046 shares of common
stock of Chartwell outside of the RWH Stock (the “Remaining RWH Stock”).

5.            Chartwell agrees to permit the transfer by RWH of the Remaining
RWH Stock subject to the following: (a) transferees shall be “accredited
investors” as defined under the Securities Act of 1933, as amended, and all the
rules and regulations promulgated thereunder; (b) transfer shall be in
compliance with all federal and state securities laws; (c) transferees shall
execute Chartwell’s standard stock issuance agreement; and (d) transferees shall
be restricted from selling their Chartwell stock for a period of 1 year from the
date of transfer which will be further reflected in a legend affixed to each
transferee’s stock certificate.

6.            Chartwell hereby releases, acquits, and discharges the RWH Group,
and their officers, directors, agents, representatives, employees, attorneys,
insurers, and affiliated corporations, of and from any and all actual or
potential liabilities, demands, causes of action, costs, expenses, attorney
fees, damages, indemnities and obligations of every kind and nature, at law, in
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, from the beginning of the world to the day of the date of this
Agreement, including any and all matters relating to or arising from claims
threatened by the RWH Group.

7.            The RWH Group hereby releases, acquits, and discharges Chartwell
and its officers, directors, agents, representatives, employees, contractors,
attorneys, insurers, and affiliated corporations, and Imre Eszenyi, and his
affiliates, of and from any and all actual or potential liabilities, demands,
causes of action, costs, expenses, attorney fees, damages, indemnities and
obligations of every kind and nature, at law, in equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, from the
beginning of the world to the day of the date of this Agreement, including any
and all matters relating to or arising from claims threatened by Chartwell.

8.            The Parties, and each of them, agree that they will not disparage
the other Party, that Party’s officers, directors, employees, contractors,
shareholders and/or agents, in any manner likely to be harmful to that Party or
individual, in any fashion.

 

2



 


--------------------------------------------------------------------------------

 

 

9.            The Parties, and each of them, agree that the terms and conditions
of this Agreement are confidential. No Party shall make any public or private
statement about or disclosure of the terms and conditions hereof, unless (1)
required in or by filings made with the Securities and Exchange Commission, by
law, judicial order, or any listing agreement with a national securities
exchange or over-the-counter trading system to which any of the Parties is a
party, (2) expressly authorized to do so by the other Party, whose authorization
shall not be unreasonably withheld, or (3) necessary to the performance of
professional services by that Party's attorneys or accountants. Notwithstanding
the foregoing, the Parties may acknowledge that they have entered into a
settlement agreement and that their agreement does not attribute liability or
misconduct to any Party.

10.          The Parties, and each of them, warrant and in good faith represent
that there has been, and there will be, no assignment or transfer of any
interest in any of the claims released hereunder, and each of the Parties agree
to indemnify and hold each other harmless from any liability, claims, demands,
damages, costs, expenses, and attorney fees by any of them as a result of any
person asserting such assignment or transfer of any rights or claims released
hereunder.

11.          The Parties, and each of them, acknowledge, agree, and represent
that he or it: (a) has had the opportunity to be represented in connection with
the negotiation and preparation of this Agreement by counsel of that Party’s
choosing; (b) has read the Agreement and has had it fully explained by his or
its counsel, if applicable; (c) it is fully aware of the contents and legal
affect of this Agreement; (d) has authority to enter into and sign the
Agreement; and (e) enters into and signs the same by his or its own free will.

12.          This Agreement shall bind the heirs, personal representatives,
successors and assigns of each of the Parties and shall inure to the benefit of
each of the Parties, his or her agents, directors, officers, employees,
attorneys, successors, and assigns.

13.          The Parties, and each of them, hereby acknowledge and agree that
neither the execution of this Agreement nor the performance of any act pursuant
to the Agreement constitutes an admission of liability, express or implied, of
any of the Parties with respect to any fact or matter which may have arisen in
connection with the Settlement Agreement Payment or the Legal Expenses. This
Agreement is entered into for the purpose of amicably resolving the disputes
that have arisen between the Parties without further expenditure of attorney
fees or other resources.

14.          The Parties, and each of them, acknowledge that the facts may turn
out to be other than, or different from, the facts now believed by them to be
true. The Parties expressly assume the risk of the facts turning out to be
different than they believe them to be, and the Parties, and each of them, agree
that this Agreement shall in all respects be effective and not subject to
termination or rescission because of any such mistaken belief.

15.          The Parties acknowledge that each of the Parties has participated
in the drafting and negotiation of this Agreement. For purposes of interpreting
this Agreement, each provision, paragraph, sentence and word herein shall be
deemed to have been jointly drafted by the Parties. The Parties intend for this
Agreement to be construed and interpreted neutrally in accordance with the plain
meaning of the language contained herein, and not presumptively construed
against any actual or purported drafter of any specific language contained
herein.

 

3



 


--------------------------------------------------------------------------------

 

 

16.          This Agreement contains the entire and all of the agreements
between the Parties hereto and constitutes the complete, final and exclusive
embodiment of their Agreement with respect to the subject matters covered in
this Agreement. Any and all prior or contemporaneous agreements, understandings,
representations, and statements, oral or written, are merged into and superseded
by this Agreement. No claimed additions to or modifications or amendments of
this Agreement, nor any claimed waiver of its terms or conditions, shall be
effective unless in writing and signed by the duly authorized representative of
the Party against whom the same may be asserted.

17.          Each Party shall bear its costs, expenses, and attorney fees,
whether taxable or otherwise incurred in, or arising out of, or in any way
related to the matters released, including without limitation, costs, expenses,
attorney fees and taxes incurred in, or arising out of, or related to the
subject matter of this Agreement, the Settlement Agreement Payment and the Legal
Expenses.

18.          This Agreement shall be deemed to have been entered into, and shall
be construed and enforced in accordance with the laws of the State of Nevada as
applied to contracts made and to be performed entirely in Nevada.

19.          Should any Party hereto bring an action or proceeding for the
purpose of enforcing this Agreement, then, in such an event, the prevailing
party shall be entitled to be reimbursed by the losing party for all costs and
expenses incurred as a result thereof, including, but not limited to, reasonable
attorney fees.

20.          Whenever the text hereof requires, the use of the singular noun
shall include the appropriate plural noun and vice-versa.

21.          This Agreement may be executed in two or more counterparts.
Facsimile signatures shall be acceptable.

BY SIGNING BELOW I REPRESENT THAT I HAVE AUTHORITY TO EXECUTE THIS AGREEMENT ON
BEHALF OF THE PARTY INDICATED ABOVE MY NAME, AND I REPRESENT THAT I HAVE READ,
UNDERSTAND, AND AGREE TO ALL OF THE TERMS SET FORTH IN THIS AGREEMENT.

Dated: March 15, 2006

 

RAIL WASTE HOLDINGS, LLC

 

 

By: ______________________________

Name:_________________________

Title:__________________________

Dated: March 15, 2006

 

 

 

 

______________________________

Christopher J. Davino

 

 

4



 


--------------------------------------------------------------------------------

 

 

 

Dated: March 15, 2006

 

CHARTWELL INTERNATIONAL, INC.

 

 

 

By:______________________________

Name:_________________________

Title:__________________________

 

 

 

5



 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM SHARE CERTIFICATE

 



 

 

 